DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communications filed on 2/11/2021.
Claims 1, 8-9, and 18-19 have been amended. 
The amendments have been fully considered.
Claims 1-20 are pending.
Specification
The title of the invention has been amended to “METHOD OF COMMUNICATING BETWEEN A CLIENT-SERVER SYSTEM AND REMOTE CLIENTS”
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “receive video feeds from the one or more cameras; perform target recognition and tracking on the one or more targets, including position of the one or more targets; extract target-specific context parameters from the one or more recognized and tracked targets; encode the target-specific context parameters into a header, thereby generate a context address for the one or more targets; append the context address to a message for the one or more targets from a predetermined set of messages based on the position of the one or more targets, thereby generate one or more packets of information; and broadcast the one or more packets wirelessly to the one or more client mobile devices” as recited in 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446